UNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEW YORK Attorney: THE MARKS LAW FIRM, P.C.

 

ERIC ROGERS

Plaintiff(s)
Index # 1:19-CV-10333
- against -

Purchased November 7, 2019
BURRITOS Y MAS, CORP, ETANO

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on November 20, 2019 at 10:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS AND COMPLAINT, CIVIL COVER SHEET on 1571 LEXINGTON LLC therein named,

SECRETARY a Foreign LIMITED LIABILITY COMPANY by delivering two true copies to NANCY DOUGERTY, LEGAL CLERK
OF STATE personally, deponent knew said LIMITED LIABILITY COMPANY so served to be the LIMITED LIABILITY COMPANY
described in said summons as said Defendant and knew said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under SECTION 303 OF THE LIMITED LIABILITY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)

 

 

 

 

 

FEMALE WHITE BROWN 55 5'4 145

 

 

 

 

 

 

RALPH J MULLEN VINETTA BREWER
Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. 01MU6238632 No. 4949206
Qualified in Queens County Qualified in Bronx County
ission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 734203

 
